Citation Nr: 1510324	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-24 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran had active military service from June 1968 to June 1970, including service in the Republic of Vietnam.  He died in September 2005, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT
 
1. A September 2006 rating decision denied a claim of entitlement to service connection for the cause of the Veteran's death, no new and material evidence was received within one year of the denial, and the decision was not appealed.

2. Evidence received since the September 2006 decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.






CONCLUSIONS OF LAW

1. The September 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

In this decision, the Board grants the claim to reopen the previously denied claim for service connection for the cause of the Veteran's death.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to that issue.

II. New and Material Evidence

A September 2006 rating decision denied the claim of entitlement to service connection for the cause of the Veteran's death.  The claims file reveals that the file was, at least in part, lost or destroyed between the September 2006 denial, and the appellant's filing of her claim to reopen in July 2008.  However, there is no indication in the current file, including the appellant's statements, that new and material evidence was received within one year of the September 2006 denial or that the appellant appealed that decision.  The appellant, in her July 2008 claim, stated that she was "reopening" her claim.  Therefore, the Board concludes that the September 2006 decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran died in September 2005; the cause of death as listed on the death certificate was colon adenocarcinoma with extensive hepatic metastaces; upper digestive tube bleeding; hepatic encephalopathy and comma [sic]; and irreversible cardio-respiratory arrest.  The basis of the September 2006 denial was that there was no evidence showing the Veteran's cause of death was related to his military service.  

As indicated, the Veteran's file has been rebuilt; thus, it is unclear what evidence was in the file at the time of the original denial.  The appellant, in her July 2008 claim, stated that evidence of the Veteran's cancer was in the file prior to the September 2006 decision, and she also argued that the cancer was related to the Veteran's Agent Orange exposure, which was not addressed in the September 2006 decision.  

Service treatment records are currently in the claims file, and the record indicates that they were present in September 2006.  The evidence added to the claims file in connection with the claim to reopen includes treatment evidence surrounding the Veteran's experimental treatment at the University of Alabama-Birmingham and previous cancer treatment with Kaiser Permanente.  The appellant has also submitted a December 2003 Emergency Department treatment report, which appears to be separate and apart from the records directly related to the Veteran's cancer treatment.  Therefore, the Board concludes that it is at least as likely as not that this record was not in the file in September 2006 and is, consequently, new.  

Further, this December 2003 evidence shows that the Veteran exhibited symptoms that led to suspicions of myocardial infarction.  Cardio- respiratory arrest was a factor in the Veteran's death, and certain cardiac disabilities are presumed related to Agent Orange exposure.  Thus, the Board also concludes that the December 2003 treatment note goes to the previously unestablished element that the Veteran's death was related to his military service, which raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death has been received, and the claim, to this extent only, are granted.
ORDER

New and material evidence having been received, the claim for service connection for the cause of the Veteran's death is reopened, and to that extent, the appeal is granted.


REMAND

The RO appears to have reopened the appellant's claim in the August 2009 rating decision, but continued to deny the claim on the merits.  No VA opinion was obtained.  In addition to the December 2003 Emergency Department record showing suspected myocardial infarction, the records from Kaiser Permanente include multiple imaging studies.  An undated report of a CT scan of the abdomen and pelvis states that "atherosclerotic aortic disease is noted."  Thus, there is some evidence that the Veteran had a cardiac disability at death, and the Board requires a VA opinion on the question of whether the Veteran at least as likely as not had such a disability and, if so, whether the disability at least as likely as not contributed to his death.  

In addition, in an August 2009 statement, the appellant indicated that the Veteran was last treated at the International Bio Center, Mexico and that she had requested those records.  No treatment notes from that facility were received.  Therefore, the Board determines that the appellant should be given the opportunity to provide identifying information for those records to VA so that VA may attempt to obtain them on her behalf.

Accordingly, the case is REMANDED for the following action:

1. Request that the appellant authorize release of records from International Bio Center to VA so that VA may obtain them on her behalf.  All attempts to obtain these records must be documented in the claims file. 

If obtaining private treatment records for the appellant, the RO must make two attempts to obtain the records unless the first attempt demonstrates that further attempts would be futile.  If the records are not obtained, the RO must (1) inform the appellant of the records that were not obtained (2) tell the appellant what steps were taken to obtain them, and (3) tell the appellant that the claim will be adjudicated without the records but that if she later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505 a, Pub L 112-154, 126 Stat 1165 August 6, 2012) (codified as amended at 38 U.S.C.A. 
§ 5103A(b)(2)(B)).

2. Provide the claims file to an appropriate VA examiner for review and request opinions as to the following: 

Is it at least as likely as not (50 percent or greater probability)  that the Veteran had a cardiac disability at the time of death? If so, was the disability within the definition of ischemic heart disease under VA regulations, which includes, but is  not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina?  

If there was a cardiac disability present, but it is not considered ischemic heart disease, is it at least as likely as not (50 percent or greater probability) that the cardiac disability began in service, was caused by service, or was otherwise related to service, to include the Veteran's exposure to herbicides? 

If the Veteran had a cardiac disability of any type, is it at least as likely as not that the disability contributed to his cause of death, which included irreversible cardio-respiratory arrest?

If the examiner determines that the Veteran's cardio- respiratory arrest was not a result of service, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that colon adenocarcinoma with extensive hepatic metastaces; upper digestive tube bleeding; hepatic encephalopathy and coma were related to the Veteran's military service? 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the appellant and her attorney, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


